
	
		I
		112th CONGRESS
		1st Session
		H. R. 1227
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Schweikert (for
			 himself, Mr. Bachus,
			 Mr. Garrett,
			 Mr. Pearce, and
			 Mr. Hensarling) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To prohibit Fannie Mae and Freddie Mac from offering any
		  new products during the term of any conservatorship or receivership of such
		  enterprises.
	
	
		1.Short titleThis Act may be cited as the
			 GSE Risk and Activities Limitation Act
			 of 2011.
		2.Prohibition on new
			 products during conservatorship or receivershipSection 1321 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 4541) is amended by adding at the end the
			 following new subsection:
			
				(g)Prohibition of
				new product approvals during conservatorship or receivershipNotwithstanding any other provision of this
				section, during the term of any conservatorship or receivership of an
				enterprise pursuant to section 1367, the Director may not newly approve any
				product of the enterprise for initial offering during such conservatorship or
				receivership.
				.
		
